         Case 1:19-cv-00317-PEC Document 9 Filed 09/16/19 Page 1 of 3




          Jfn tbe Wntteb ~tates Qtourt of jfeberal Qtlatms
                                        No. 19-317C

                                 (Filed: September 16, 2019)

                                 NOT FOR PUBLICATION

                                            )
SAMANTHA RAJAPAKSE,                         )
                                            )         Pro Se Plaintiff; Motion for
                    Plaintiff,              )         Reconsideration Deemed a Motion
                                            )         to Amend; Lack of Subject Matter
v.                                          )         Jurisdiction.
                                            )
THE UNITED STATES,                          )
                                            )
                    Defendant.              )
--------------)

                                          ORDER

       After this court dismissed plaintiffs complaint for want of subject matter
jurisdiction on March 12, 2019, ECF No. 5 (order), on April 1, 2019, plaintiff filed a
"Motion for Reconsideration Notice of Filing a Claim under the Federal Tort Act," see
ECF No. 8. Although plaintiffs motion requests that the court reconsider its dismissal of
her suit, there is no argument therein which suggests that the court's jurisdictional
analysis of the original complaint was incorrect. Instead, plaintiffs motion submits a
proposed amended complaint, which is generally alleged to "correct [the] jurisdiction [of]
her complaint," ECF No. 8 at 1, and now states the plaintiff brings a claim under one of
the procedural provisions of the Federal Tort Claims Act, 28 U.S.C. 2674 (2012)
(FTCA), see id. at 2 ("Samantha Rajapakse presents a claim under [28 U.S.C. § 2674] of
the Federal Tort Act against the United States."). The court therefore DEEMS plaintiffs
motion for reconsideration to be a motion for leave to file an amended complaint. 1



       Even if plaintiffs motion were considered under the standard of review for a
motion for reconsideration, it would be denied because Ms. Rajapakse has not shown that
there has been an intervening change in controlling law, that she has discovered
previously unavailable evidence, or that a manifest injustice could be prevented if the
court reinstated her suit. E,g,, Keeton Corr., Inc. v. United States, 60 Fed. Cl. 251,253
(2004) (citation omitted).
         Case 1:19-cv-00317-PEC Document 9 Filed 09/16/19 Page 2 of 3




        The court cannot grant a plaintiff leave to file an amended complaint, however, if
the proposed amendment is futile. Foman v. Davis, 371 U.S. 178, 182 (1962). Here,
there is no jurisdiction for the claims in plaintiffs proposed amended complaint. Thus,
amendment of the complaint is futile and plaintiffs motion must be denied.

        Plaintiffs motion is replete with citations to legal authority, but none of the
sources oflaw cited by plaintiff can support this court's jurisdiction over Ms. Rajapakse's
claims. 2 The amended complaint proffered by plaintiff is, by its nature, a set of factual
allegations suggesting that a magistrate judge, and, subsequently, other federal officials,
damaged plaintiff through tortious or criminal acts. See, e.g., Katz v. Cisneros, 16 F.3d
1204, 1207 (Fed. Cir. 1994) ("Regardless of the characterization of the case ascribed by
[the plaintiff] in its complaint, we look to the true nature of the action in determining the
existence or not of jurisdiction." (citing Livingston v. Derwinski, 959 F.2d 224,225 (Fed.
Cir. 1992))). As the court explained in its previous order dismissing plaintiffs case, this
court neither reviews the actions of federal judges nor enforces criminal laws. ECF No. 5
at 2-3. To the extent that plaintiffs amended complaint echoes such allegations in the
original complaint, these are claims over which this court lacks subject matter
jurisdiction. Id.

       Turning to plaintiffs FTCA claim, ECF No. 8 at 1-2, 12, it is well-settled that tort
claims, in general, cannot be brought in this court, and that FTCA claims, in particular,
can only be brought in a federal district court. )1&, 28 U.S.C. § 1346(b)(l) (2012); 28
U.S.C. 1491(a)(l) (2012). As for civil rights claims brought pursuant to 42 U.S.C.
§ 1983 (2012), ECF No. 8 at 4-5, this court has no jurisdiction over such claims. E.g.,
Hover v. United States, 113 Fed. Cl. 295, 296 (2013) (citations omitted), affd, 566 F.
App'x 918 (Fed. Cir. 2014). Finally, as to the violation of the Fifth Amendment to the
United States Constitution that is alleged in the complaint, ECF No. 8 at 7, a claim for a
taking of Ms. Rajapakse's property by the actions of a magistrate judge is not a claim that
can be considered by this court. E.g., Campbell v. United States, 932 F.3d 1331, 1340
(Fed. Cir. 2019) (citations omitted); Allustiarte v. United States, 256 F.3d 1349, 1351-52
(Fed. Cir. 2001).

        Because none of the claims asserted by plaintiff in the proposed amended
complaint are within this court's jurisdiction, amendment of the original complaint, ECF
No. 1, is futile. Accordingly, plaintiffs motion for reconsideration, DEEMED as a
motion for leave to file an amended complaint, ECF No. 8, is DENIED. The clerk's
office is directed to RETURN any further submissions from plaintiff in this matter that
are not in accordance with this court's rules to plaintiff, UNFILED.

2      The court has considered the entirety of plaintiffs motion and has found no claim
within the jurisdiction of this court. Only the legal citations that have been addressed in
more than a cursory fashion in the proposed amended complaint are addressed here.


                                              2
 Case 1:19-cv-00317-PEC Document 9 Filed 09/16/19 Page 3 of 3



IT IS SO ORDERED.



                             A TRICIA E. CAMPB
                            Judge




                              3
